On Petition for Rehearing.
PER CURIAM.
Although neither appellant nor appellee sought a rehearing in this case, the Securities and Exchange Commission timely filed an application with us seeking our permission to file a petition, amicus curiae, for a rehearing. We readily granted such permission. The Commission represents to us that our opinion of June 7, 1957 should be clarified to remove any uncertainties with respect to our beliefs as to the validity of SEC Rule X-16B-3 (17 C. F. R. 240.16b-3). We are grateful to the Commission for the interest it has shown, and we order that the brief offered by it in support of its petition be filed and made a part of the records in the case. The petition and brief demonstrate that the Securities and Exchange Commission understands, without further clarification, the content of our opinion. We learn therefrom that it is re-evaluating its Rule X-16B-3. In the meantime, pending any modification of the Rule after such re-evaluation, it would seem that any reliance upon it by persons entitled to exercise stock purchase options under employee stock option plans substantially similar to that here in issue would be ill-advised.
The petition for rehearing is denied.